Case: 14-60726      Document: 00512958269         Page: 1    Date Filed: 03/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 14-60726                                March 5, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

CHARLES JOHNSON, JR.,

                                                 Plaintiff-Appellant,
v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                                                 Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:13-CV-114


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Charles Johnson, Jr. appeals a decision that found
him ineligible for, and that thus denied his claim for, supplemental social
security income.      An administrative law judge (ALJ), after considering all
submitted medical records and hearing oral testimony from Johnson,
Johnson’s father, and a vocational expert, concluded that Johnson suffered no
severe impairment and therefore was not disabled under section 1614(a)(3)(A)
of the Social Security Act.         The Social Security Administration Appeals



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60726      Document: 00512958269          Page: 2   Date Filed: 03/05/2015



                                      No. 14-60726
Council denied Johnson’s request for review of the ALJ decision.               Johnson
subsequently sought judicial review of the decision in federal district court,
which affirmed the denial.     Johnson now appeals the district court’s decision.
We AFFIRM.
      Our review is limited to determining “whether the Commissioner used
the proper legal standards to evaluate the evidence” and whether “the final
decision is supported by substantial evidence.”         Newton v. Apfel, 209 F.3d 448,
452 (5th Cir. 2000).   The legal standard for evaluating evidence of the severity
of an impairment was announced by this court in Stone v. Heckler, 752 F.2d
1099 (5th Cir. 1985):     an impairment is not severe “only if it is a slight
abnormality [having] such minimal effect on the individual that it would not
be expected to interfere with the individual’s ability to work, irrespective of
age, education, or work experience.”         Id. at 1101 (alteration in original).   The
ALJ expressly cited and correctly applied Stone in its decision.
      To determine whether the decision was supported by substantial
evidence, we “carefully scrutinize the record to determine if, in fact,
[substantial] evidence is present,” but “we may not reweigh the evidence . . .,
nor try the issues de novo, nor substitute our judgment for the
[Commissioner’s],      even   if     the    evidence    preponderates     against    the
[Commissioner’s] decision.”        Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir.
1988).   Based on a careful review of the record, the parties’ respective briefs,
and the relevant district court opinion, we conclude that substantial evidence
supported the decision.            Because the district court’s careful analysis
thoroughly explains our reasoning, we need not engage in a redundant analysis
simply to reach the same result.           We therefore AFFIRM for essentially the
same reasons as those assigned by the district court.



                                             2